 

SECOND AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "Second Amendment") is made as of July 2, 2014 by and among BGF
HOMES, LLC, a Florida limited liability company, CJJ DEVELOPMENT II, LLC, a
Florida limited liability company, DCCF PROPERTIES, LLC, a Florida limited
liability company, NBJW PROPERTIES, LLC, a Florida limited liability company,
NORTH JACKSONVILLE RENTALS, LLC, a Florida limited liability company, RAMS REAL
ESTATE HOLDINGS, LLC, a Florida limited liability company, and OBADIAH G.
DORSEY, an individual, (collectively, “Seller”) and REVEN HOUSING FLORIDA, LLC,
a Delaware limited liability company (“Buyer”) as assignee of REVEN HOUSING
REIT, INC., a Maryland corporation (the “Original Buyer”), with reference to the
following recitals.

 

RECITALS

 

A.           Seller and Original Buyer entered into that certain Single Family
Homes Real Estate Purchase and Sale Agreement dated May 5, 2014 (“Agreement”)
pursuant to which Seller agreed to sell and Original Buyer agreed to purchase
from Seller, forty-nine (49) single family homes in the city of Jacksonville,
Florida (the “Property”).

 

B.           Seller and Original Buyer executed the First Amendment to Single
Family Homes Real Estate Purchase and Sale Agreement (the “First Amendment”) on
June 25, 2014 to adjust the Purchase Price and create an Escrow Holdback.

 

C.           Seller and Original Buyer have agreed to again amend the Agreement
to assign Original Buyer’s interest in the Agreement to Buyer, and to delay the
purchase of three (3) of the homes making up the Property until such time as
Seller has leased such homes as described herein.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1.          Definitions. All initially-capitalized terms used in this Second
Amendment without definition shall have the meanings given such terms in the
Agreement or First Amendment.

 

2.          Assignment. Pursuant to Agreement Section 22(g), Original Buyer
hereby assigns its interest in the Agreement to Buyer.

 

1

 

 

3.          Delayed Purchase. The following homes listed in Agreement Exhibit A
are subject to a delayed purchase as described in this section: (1) 10706 Pine
Estates Road East, (2) 10575 Pine Estates Road East, and (3) 9015 Madison
Avenue, (collectively, the “Delayed Homes”). The Delayed Homes will not be part
of the Closing and may instead be purchased individually or collectively by
Buyer if Seller is able to lease such homes as described herein. Subject to
Section 4 below, Buyer shall instruct Escrow Holder to release funds equal to
the Assigned Home Price for each of the Delayed Homes which Buyer deems to have
been leased according to the following criteria: (i) Seller has received a
security deposit of at least one (1) month’s rent, (ii) a tenant has signed a
lease agreement with a move-in date not more than fifteen (15) days from the
date of such lease agreement, (iii) the monthly rental for 10706 Pine Estates
Road East is at least Eight Hundred Fifty and 00/100 ($850.00), and/or the
monthly rental for 10575 Pine Estates Road East is at least Eight Hundred Ninety
Five and 00/100 ($895.00), and/or the monthly rental for 9015 Madison Avenue is
at least Eight Hundred Fifty and 00/100 Dollars ($850.00), and (iv) the home is
occupied by such lessee. Seller shall provide sufficient back up documentation
reasonably satisfactory to Buyer to demonstrate that such conditions have been
satisfied.

 

4.          Delayed Purchase Outside Date. Seller shall have sixty (60) days
from the date of this Second Amendment to lease up the Delayed Homes as
described in Section 3 above. If upon the expiration of such sixty (60) day
period Seller has failed to lease up one or more of the Delayed Homes as
described in Section 3 above, Buyer shall have the option to purchase such homes
at the aggregate Assigned Home Price for such homes by giving Seller written
notice of Buyer’s intent to purchase such homes not later than five (5) days
after the expiration of such sixty (60) day period. If Buyer does not give
Seller such notice as described herein, Escrow Holder shall return to Buyer all
of Buyer’s funds remaining in Escrow Holder’s custody at that time, and Buyer
shall be relieved of its obligation to purchase the Delayed Homes, and Buyer and
Seller shall be relieved of all obligations to each other, except for such
obligations which expressly survive the Agreement, the First Amendment, and this
Second Amendment. (10706 Pine Estates Rd E is subject to 90 days)

 

5.          Return of Escrow Holdback Funds. If Seller has not completed all
Holdback Repairs within the thirty (30) day period allotted to Seller for such
repairs, all remaining Holdback Funds not already spent on the Holdback Repairs
shall immediately be refunded by Escrow Holder to Buyer upon the expiration of
such thirty (30) day period.

 

6.          Governing Law. This Second Amendment shall be governed by the laws
of the State of Florida.

 

7.          Full Force and Effect. Except as modified herein, Buyer and Seller
agree and affirm that the Agreement remains in full force and effect.

 

8.          Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this Second Amendment shall constitute an original
for all purposes.

 

2

 

 

9.          Miscellaneous. This Second Amendment, together with the First
Amendment and Agreement, sets forth the entire agreement between the parties
with respect to the subject matter set forth herein and therein and may not be
modified, amended or altered except by subsequent written agreement between the
parties. In case of any inconsistency between the provisions of the Second
Amendment, the First Amendment, and the Agreement, the provisions of this Second
Amendment shall govern and control. This Second Amendment shall be binding upon
and shall inure to the benefit of Buyer and Seller and their respective
successors and assigns, if any.

 

[Remainder of this page deliberately left blank]

 

3

 

 

IN WITNESS WHEREOF, Buyer and Seller have caused this Second Amendment to be
duly executed on their behalfs as of the day and year first stated above.

 

  SELLER         BGF HOMES, LLC, a Florida limited liability company         By:
/s/ Bob L. Greene   Name:  Bob L. Greene   Its:           CJJ DEVELOPMENT II,
LLC, a Florida limited liability company         By: /s/ Rob Udell   Name: Rob
Udell   Its: CFO         DCCF PROPERTIES, LLC, a Florida limited liability
company         By: /s/ Chris Funk     Name: Chris Funk   Its: Member        
NBJW PROPERTIES, LLC, a Florida limited liability company         By: Chris Funk
  Name: Chris Funk   Its: Member         NORTH JACKSONVILLE RENTALS, LLC, a
Florida limited liability company         By: Chris Funk   Name: Chris Funk  
Its: Member

 

4

 

 

  RAMS REAL ESTATE HOLDINGS, LLC, a Florida limited liability company        
By: /s/ Amal Soni   Name:  Amal Soni   Its:           OBADIAH G. DORSEY, an
individual         /s/ Obadiah G. Dorsey         BUYER       Reven HOUSING
FLORIDA, LLC, a Delaware limited liability company         By: /s/ Thad Meyer  
  Thad Meyer     Chief Financial Officer         ORIGINAL BUYER       Reven
HOUSING REIT, INC., a Maryland corporation         By: /s/ Thad Meyer     Thad
Meyer     Chief Financial Officer

 

5

